Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                 Case No.: 19-CV-21496-DPG


  WALTER ALTARE, and all others
  similar situated under 29 U.S.C. 206(B)

         Plaintiff,

         vs.

  VERTICAL REALITY MFG, INC., a Florida
  Limited Liability Company,
  KENNETH A. SHARKEY, individually,

         Defendant.

                                                       /

                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
                         MEMORANDUM OF LAW IN SUPPORT THEREOF

         Defendants, VERTICAL REALITY MFG, INC. and KENNETH A. SHARKEY by and

  through the undersigned counsel, and pursuant to Federal Rule of Civil Procedure 56, hereby file

  and serve the above-styled Motion and state the following in support thereof:

         1.      The crux of Plaintiffs’ claims are for overtime under the Fair Labor Standards Act

  (FLSA). Each Count of Plaintiffs’ Amended Complaint, with the exception of Counts V and VI -

  which are not causes of action as discussed in Defendants’ Partial Motion to Dismiss - is dependent

  on whether Plaintiffs come within the purview of the FLSA. The FLSA does not apply to

  Plaintiffs’ work because (1) each Plaintiff was an independent contractor and (2) even if they were

  employees, there is overwhelming evidence establishing that the motor carrier exemption applied

  to their work. An employee cannot be subject to the jurisdiction of both the Secretary of Labor

  and the Secretary of Transportation at the same time. See, e.g., Cantu v. Brink’s Co., 186 F. Supp.

  3d 846, 851 (N.D. Ill. 2016)(full citation omitted). As per Morris v. McComb, 332 U.S. 422, 432-
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 2 of 14




  35 (1947), and its progeny, even a minor involvement in interstate commerce as a part of

  employee’s regular duties can subject that employee to the jurisdiction of the Secretary of

  Transportation and not the Secretary of the Department of Labor.

         2.      Defendants manufacture amusement equipment such as rock-climbing walls and

  large commercial trampolines for sale throughout the world. Instead of utilizing a shipping

  company, Vertical Reality used Plaintiffs, each licensed commercial drivers, to drive Defendants’

  flatbed truck around the United States delivering its goods. Plaintiff Pulido was also a welder who

  used his own tools. Vertical Reality did not train either Plaintiff; nor did Defendants evaluate or

  control their work outside of an independent contractor relationship.

         3.      Plaintiff Altare was an on-call contractor who spent the vast majority of his time,

  unsupervised, driving Vertical Reality’s flatbed truck around the United States delivering the

  amusement equipment manufactured by Vertical Reality. When he was not driving for Vertical

  Reality, he was waiting at home for a phone call informing him of his next job.

         4.      Counts I through IV are specifically based on the applicability of the FLSA.

  Summary judgment is appropriate for those counts because Plaintiffs were independent contractors

  and were exempt under the motor carrier act.

         5.      There is no cause of action as a matter of law for Counts V and VI for the reasons

  stated in Defendants’ motion to dismiss those counts. (Doc. No. 55). Therefore, summary

  judgment is appropriate for those counts.

         6.      Count VII, unjust enrichment, is also dependent on the applicability of the FLSA

  to this lawsuit. As per the allegations of ¶ 83 of Plaintiffs’ Amended Complaint, Plaintiffs’ unjust

  enrichment claim is based on an allegation that Defendants misclassified Plaintiffs in order to

  avoid employer payroll taxes. No taxes would be due if Plaintiffs were not employees. To the



                                                   2
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 3 of 14




  extent that Plaintiffs’ claims under Count VII are based on some contrived cause of action for

  misclassification under Florida law, that claim should also fail as a matter of law for the reasons

  stated in Defendants’ motion to dismiss those counts. (Doc. No. 55).

         WHEREFORE, based on the foregoing, Defendants request that the Court enter judgment

  in this matter on all counts in favor of Defendants.

                                        MEMORANDUM OF LAW

         Plaintiffs were independent contractors.

         Plaintiffs were independent contractors because each set their own work hours, were paid

  as such, were free to work for others and were not subject to the type of control or job appraisals

  that are indicative of an employee/employer relationship. Plaintiff Altare testified emphatically

  that he waited, sometimes for weeks at a time, for Vertical Reality to call him for a delivery job.

  Plaintiff Altare operated on his own when delivering or maintaining equipment and therefore was

  not supervised. Plaintiff Pulido needed no supervision when he was welding or driving. Plaintiff

  Altare called himself an independent contractor in a text message exchange he had with Ken

  Sharkey. Defendants did not train Plaintiffs. Each Plaintiff was paid as an independent contractor

  and Plaintiff Altare filed his tax returns, with expenses, as an independent contractor.

         The protections of the FLSA do not apply to independent contractors. See, e.g., Scantland

  v. Jeffry Knight, Inc., 721 F. 3d 1308, 1311 (11th Cir. 2013). To determine whether an individual

  falls into the category of a covered “employee” or exempted “independent contractor,” courts look

  to the “economic reality” of the relationship between the alleged employee and alleged employer

  and whether that relationship demonstrates dependence. Id. (full citation omitted). Courts have

  applied various multifactor tests to guide the “economic reality” inquiry. The Eleventh Circuit

  has held that the following six factors, may be used as guides in applying the economic reality test:



                                                   3
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 4 of 14




         “(1) the nature and degree of the alleged employer's control as to the manner in which the
         work is to be performed;
         (2) the alleged employee's opportunity for profit or loss depending upon his managerial
         skill;
         (3) the alleged employee's investment in equipment or materials required for his task, or
         his employment of workers;
         (4) whether the service rendered requires a special skill;
         (5) the degree of permanency and duration of the working relationship;
         (6) the extent to which the service rendered is an integral part of the alleged employer's
         business.

  Scantland, 721 F.3d at 1311–12. While these factors serve as guides, the overarching focus of the

  inquiry is economic dependence. Id.

         (1) Degree of control

         The nature of Plaintiffs’ job duties render summary judgment to be appropriate. There is

  no genuine issue of material fact that Defendants did not supervise Plaintiffs by virtue of their job

  duties. Plaintiffs drove a truck around the United States for Vertical Reality. Driving a truck across

  the United States is hardly the type of activity that requires any supervision whatsoever. Plaintiffs

  were gone from South Florida and on the road for long periods of time. Defendants did little more

  to control Plaintiffs’ work as drivers other than to tell them the destination and timeframe for

  delivery. Neither Plaintiff needed additional direction as to how to drive a truck; nor was their

  respective job performance as drivers ever assessed.        Plaintiff Pulido was also a welder and

  conceded that nobody supervised him with regard to welding; nor were the quality of his welds

  ever inspected or assessed by any one from Vertical Reality. Each Plaintiff set his own work hours

  and was free to reject Vertical Reality’s offer of a job assignment to make a delivery.

         (2) Opportunity for Profit and Loss

         Each Plaintiff was free to state they were not available to make a delivery and thus had the

  freedom to make more or less money. Plaintiff Altare rejected driving jobs on occasion, including

  those times he was traveling to visit his daughter, or Colombia, or had a doctor’s appointment.


                                                    4
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 5 of 14




  Plaintiff Altare profited from his own side job while working for Vertical Reality when he bought

  and sold equipment made by a competitor. Plaintiff Pulido would not have suffered any

  consequences if he missed work.

           (3) Investment in materials used for work

           Plaintiff Pulido conceded that he used his own tools when welding for Vertical Reality. It

  is also undisputed that Plaintiff Pulido took those tools with him after he stopped working with

  Vertical Reality. In Keller v. Miri Microsystems LLC, 781 F.3d 799, 810–11 (6th Cir. 2015), the

  Sixth Circuit found that an investment in welding equipment “signals a greater degree of economic

  independence because it is not a common item that most people use daily.”

           (4) Whether the work requires special skill

           It is undisputed that each Plaintiff held a CDL-B driver’s license. According to 49 C.F.R.

  § 383.91, the holder of a CDL-B must possess the knowledge and skills necessary to operate a

  vehicle with a gross vehicle weight of 26,001 pounds or more or any such vehicle towing a vehicle

  not in excess of 10,000 pounds, gross vehicle weight.

           It is undisputed that as a holder of a commercial driver’s license, each Plaintiff was tasked

  with the ability to drive a large vehicle across the country and was subjected to numerous

  requirements to assure the safety of the vehicle. Courts have determined that the possession of a

  commercial driver’s license is a special skill. See, e.g., United States v. Ordonez, 334 F. App'x

  619, 624 (5th Cir.2009) ( “We agree that possession of a CDL is a special skill.”); United States v.

  Mendoza, 78 F.3d 460, 465 (9th Cir.1996) (“[T]he driving of an 18–wheeler ... is a skill well

  beyond     that   possessed    by   the   general       public   [and   is   sufficient   to   constitute

  a] special skill[.]”); United States v. Lewis, 41 F.3d 1209, 1214 (7th Cir.1994) (“Truck driving

  requires technical knowledge or ability that the average citizen does not possess.”); see, also, e.g.,



                                                      5
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 6 of 14




  Luxama v. Ironbound Exp., Inc., CIV.A. 11-2224 ES, 2012 WL 5973277, at *6 (D.N.J. June 28,

  2012)(Rule 12(b)(6) motion to dismiss granted where truck drivers claimed they were employees

  pursuant to the FLSA). In Nieman v. National Claims Adjusters, 775 Fed. Appx. 622, 625 (11th

  Cir. 2019), the Eleventh Circuit held that this factor weighed in the defendant’s favor because the

  plaintiff had a license.

          When he was not driving, Plaintiff Pulido was a skilled welder whose work needed no

  inspection or assessment. In addition, he used his own welding equipment. In Keller v. Miri

  Microsystems LLC, 781 F.3d 799, 810–11 (6th Cir. 2015), the Sixth Circuit found that an

  investment in welding equipment “signals a greater degree of economic independence because it

  is not a common item that most people use daily.”

          Thus, this factor is a strong indicator that Plaintiffs were independent contractors.

          (5) Degree of Permanence/Economic dependence

          Plaintiffs were free to stop working for Defendants at any time. Plaintiff Altare had side

  businesses while he drove for Vertical Reality. Plaintiffs were free to reject driving assignments

  or to not show up to work at all.

          In Keller v. Miri Microsystems LLC, 781 F.3d 799, 810–11 (6th Cir. 2015), the Sixth

  Circuit found that an investment in welding equipment “signals a greater degree of economic

  independence because it is not a common item that most people use daily.”

          Plaintiffs were paid as independent contractors. Plaintiff Altare filed his tax returns as an

  independent contractor, even claiming expenses as such. Plaintiff Altare represented to customers

  that he was “just a driver.” When Plaintiff Pulido stopped working with Defendant Vertical Reality

  he wrote to Defendant Sharkey that he was going to stop “providing service to the company,”

  which is indicative of an independent contractor relationship.



                                                    6
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 7 of 14




          Plaintiffs were clearly independent contractors who do not come within the purview of the

  FLSA. Therefore, judgment should be entered in favor of Defendants on Counts I through IV.

  Judgment should be entered in favor of Defendants for Counts V through VII since those counts

  are dependent on Defendants’ alleged misclassification of Plaintiffs as independent contractors.

  Even if this Court were to find that there is a genuine issue of material fact with regard to Plaintiffs’

  status as independent contractors, it is clear that the motor carrier exemption should apply to their

  work and serve to effectively defeat their claims.


          Vertical Reality is a motor carrier.

          The motor carrier (MCA) exemption is found in Section 213(b)(1) of the FLSA and

  provides that the FLSA's overtime provision, section 207, does not apply “to any employee with

  respect to whom the Secretary of Transportation has the power to establish qualifications and

  maximum hours of service pursuant to the provisions of Section 31502 of Title 49.” Alvarado v.

  I.G.W.T. Delivery Systems, Inc., 410 F.Supp.2d 1272 (S.D. Fla. 2006). The Eleventh Circuit

  explained that “[t]he Secretary has the power to establish qualifications and maximum hours of

  service for employees who (1) are employed by carriers whose transportation of passengers or

  property by motor vehicle is subject to the Secretary's jurisdiction under the Motor Carrier Act;

  and (2) engage in activities of a character directly affecting the safety of operation of motor

  vehicles in the transportation on the public highways of passengers or property in interstate or

  foreign commerce within the meaning of the Motor Carrier Act.” Baez v. Wells Fargo Armored

  Service Corp., 938 F.2d 180, 181–182 (11th Cir.1991) (citing 29 C.F.R. § 782.2(a))(full citation

  omitted); See, also, Aira v. Best Nat. Vending, Inc., 11-21530-CIV, 2012 WL 4935086, at *3 (S.D.

  Fla. Oct. 16, 2012).




                                                     7
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 8 of 14




         The motor carrier exemption depends on the existence of the Secretary of Transportation’s

  authority to regulate the maximum hours and qualifications of the employees, not the actual

  exercise of that authority. McIntyre v. FLX of Miami, Inc., 08-20030-CIV, 2008 WL 4541017, at

  *7 (S.D. Fla. Oct. 8, 2008), citing, Baez v. Wells Fargo Armored Service Corp., 938 F.2d 180,

  181 n. 2. (11th Cir.1991) (full citation omitted).

         Defendant Vertical Reality is a motor carrier because it is in the business of using trucks

  to carry property on public highways for interstate commerce. See, Bilyou v. Duchess Beer

  Distributors, Inc., 300 F.3d 217 (2nd Cir.2002);

         “Motor carrier” is defined as “a person providing motor vehicle transportation for

  compensation.” 49 U.S.C. § 13102(14). A “motor private carrier” refers to:

         “[A] person, other than a motor carrier, transporting property by motor vehicle when—
         (1) the transportation is as provided in section 13501 of this title;
         (2) the person is the owner, lessee or bailee of the property being transported; and
         (3) the property is being transported for sale, lease, rent, or bailment or to further a
         commercial enterprise.”

  49 U.S.C. § 13102(15).

         “Section 13501 of title 49 provides that the Secretary of Transportation has jurisdiction if
  the transportation of passengers, property, or both, occurs:
         (1) between a place in—
         (A) a State and a place in another State;
         (B) a State and another place in the same State through another State; ....
         49 U.S.C. § 13501.”


  Chaohui Tang v. Wing Keung Enterprises, Inc., 210 F. Supp. 3d 376, 391 (E.D.N.Y. 2016).
         There is no dispute that Vertical Reality is a motor carrier under the foregoing definition.

  Vertical Reality transports its property for sale across state lines. Vertical Reality has a DOT

  number and is registered with the Federal Motor Carrier Safety Administration (FMSCA) as a

  motor carrier.

                                                       8
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 9 of 14




         Plaintiffs come within the motor carrier exemption.

         It is undisputed that Plaintiffs, who were licensed commercial drivers, drove around the

  country in Defendants’ large flatbed trailer delivering Defendants’ equipment throughout the

  United States. Plaintiffs were subjected to Department of Transportation’s rules and regulations

  regarding drug tests and other safety measures. Plaintiffs were pulled over the Department of

  Transportation (D.O.T.) several times for a variety of issues. An individual cannot come within

  the purview of the Secretary of the Department of Transportation and the Secretary of the

  Department of Labor at the same time.

         The Supreme Court has mandated that the critical consideration in determining whether the

  Motor Carrier Act governs a motor carrier employee and so exempts him from FLSA is whether

  that employee’s activities “affect safety of operation.” United States v. American Trucking

  Assn’s, 310 U.S. 534 (1940). The jurisdiction of the Secretary of Transportation under the Motor

  Carrier Act is “limited to those [motor carrier] employees whose activities affect the safety of

  operation.”

         The Supreme Court has held that, in view of Congress’s determination that safety is

  paramount, it is the Department of Transportation’s power under the Motor Carrier Act to regulate

  “qualifications and maximum hours” that determines whether that statute applies, not whether the

  agency has exercised its power. Id. at 673; Morris v. McComb, 332 U.S. 422, 434 (1947).

  Accordingly, although the Department of Transportation only regulates the activities of truck

  drivers, certain other employees, such as loaders, mechanics, and helpers, are also exempt from

  FLSA. Levinson, 330 U.S. at 673, 67 S.Ct. at 943–44. Such employees need not devote all or

  even the majority of their time to safety-affecting activities in order to be covered by the Motor




                                                  9
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 10 of 14




   Carrier Act. Id. at 674,. Thus it is enough that a “loader” devote “a ‘substantial part’ of his time to

   activities affecting safety of operation.” Id. at 681.

           The Seventh Circuit has held that “[a]n employee comes within the Secretary of

   Transportation’s jurisdiction so long as the employee is subject, at any time, to be[ing] assigned to

   interstate trips.” Cantu v. Brink’s Co., 186 F. Supp. 3d 846, 849–50 (N.D. Ill. 2016)(full citation

   omitted).

           In McCall v. Disabled American Veterans, 723 F. 3d 962 (8th Cir. 2013), the Eighth Circuit

   held that truck drivers came within the motor carrier act exemption based primarily on the fact that

   they drove trucks that weighed in excess of 10,000 pounds on an interstate basis.

           It is undisputed that Plaintiffs drove Vertical Reality’s flatbed truck on a regular basis to

   deliver its goods throughout the United States. Both Altare’s testimony and hotel records establish

   Plaintiff Altare was constantly on the road, sometimes visiting more than fifteen (15) states in a

   47-day period of time. It is also undisputed that Plaintiffs were subject to various D.O.T. rules and

   regulations when they were subjected to drug tests and other requirements of the D.O.T. Plaintiff

   Altare testified that he was pulled over several times by the D.O.T.

           The motor carrier act applies to partial duty drivers or even groups of employees who
           may occasionally drive across state lines.

           It is anticipated that Plaintiffs will argue that the exemption should not apply simply

   because they performed work other than driving. Even assuming arguendo that Plaintiffs were

   employees, it is well established that an employee cannot be under the jurisdiction of both the

   Secretary of Labor and the Secretary of Transportation simultaneously. The amount of non-

   exempt work a worker can perform to still come within the exemption can be very slight, given

   the Supreme Court’s holding that drivers who spent as little as 4% of their time transporting goods

   interstate still come within the exemption. Morris v. McComb, 332 U.S. 422 (1947).


                                                     10
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 11 of 14




            Under DOL regulations, “drivers” who come within the motor carrier act include “partial

   duty drivers” who “drive in interstate or foreign commerce as part of a job in which they are

   required also to engage in other types of driving or nondriving work,” Allen v. Coil Tubing

   Services, L.L.C., 846 F. Supp. 2d 678, 695–96 (S.D. Tex. 2012), aff'd, 755 F.3d 279 (5th Cir.

   2014).

            Courts have also held that the exemption may apply where there is a “reasonable

   expectation” that an interstate trip could be assigned to members of a group, not whether a

   particular employee subjectively thought he was likely to receive an interstate assignment.” Allen

   v. Coil Tubing Services, L.L.C., 846 F. Supp. 2d 678, 702 (S.D. Tex. 2012), aff'd, 755 F.3d 279

   (5th Cir. 2014). Stated another way, the Seventh Circuit has held that “[a]n employee comes within

   the Secretary of Transportation’s jurisdiction so long as the employee is subject, at any time, to

   be[ing] assigned to interstate trips.” Johnson v. Hix Wrecker Serv., Inc., 651 F.3d 658, 660–61 (7th

   Cir. 2012)(internal quotations omitted)(quoting Goldberg v. Faber Indus., Inc., 291 F. 2d 232,

   234–35 (7th Cir.1961)).

            In Morris v. McComb, 332 U.S. 422 (1947), the Supreme Court held that full-time drivers,

   who as a group spent approximately 4% of their time transporting goods in interstate commerce,

   and the remainder driving intrastate were subject to the MCA Exemption. “It is the character of

   the activities rather than the proportion of either the employee's time or of his activities that

   determines the actual need for the Commission's power.” Levinson v. Spector Motor Service, 330

   U.S. 649 (1947).

            Applying these principles, in Cantu v. Brink’s Co., 186 F. Supp. 3d 846, 849–50 (N.D. Ill.

   2016), the Seventh Circuit rejected the plaintiffs’ argument that they were only involved in de

   minimis interstate commerce because plaintiffs handled out-of-state shipments only occasionally.



                                                    11
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 12 of 14




   The Cantu, court held although the main focus of the plaintiffs’ jobs did not involve interstate

   travel, their occasional foray into interstate deliveries subjected them to the jurisdiction of the

   Secretary of Transportation under the Motor Carrier Act and Plaintiffs thus could not be subject to

   the jurisdiction of the Secretary of Labor and the FLSA at the same time. Cantu v. Brink’s Co.,

   186 F. Supp. 3d 846, 851 (N.D. Ill. 2016)(full citation omitted).

           In McIntyre v. FLX of Miami, Inc., 08-20030-CIV, 2008 WL 4541017, at *7 (S.D. Fla. Oct.

   8, 2008), this court held that the plaintiff “was engaged in safety-affecting activities in his position

   as a truck dispatcher for the defendant. See also, Wirtz v. Robinson & Stephens, Inc., 1972 WL

   852 *5 (N.D.Ga.1972) (applying the Motor Carrier Act exemption and finding mechanics, wrecker

   and truck drivers, drivers helpers, loaders, yardmen and dispatchers of the defendant exempt from

   the overtime requirements of the FLSA).

           Plaintiffs may also argue that the exemption should not apply because they drove a smaller

   truck on occasion. That argument was soundly rejected by many courts, including Hernandez v.

   Brink’s Inc., 2009 WL 113406 (S.D.Fla.2009), in which Judge Moore ruled that the Brink’s drivers

   were exempt even though they drove a mix fleet of vehicles made up of trucks weighing both over

   and under 10,0001 pounds. Hernandez, 2009 WL 113406 at *5. Brink’s fleet was made up of 104

   trucks, 95 of which weighed over 10,001 pounds. Id. Judge Moore held that the Brink’s drivers

   “worked on both commercial and non-commercial vehicles and their duties therefore sufficiently

   impacted the safety of operations of commercial motor vehicles to bring them within the scope of

   the FLSA’s motor carrier exemption.” Id. at *6 (citing Collins v. Heritage Wine Cellars,

   Ltd., 2008 WL 5423550, *19–20 (N.D.Ill.2008)); See, also, Cedano v. Alexim Trading Corp., 11-

   20600-CIV, 2011 WL 5239592 (S.D. Fla. Nov. 1, 2011).

           Conclusion



                                                     12
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 13 of 14




          There is overwhelming evidence establishing that Plaintiffs were independent contractors.

   Each Plaintiff spent an enormous amount of time on the road with no supervision. Each could

   reject job assignments if they chose to do so. Defendants had no expertise in welding and as a

   result relied on Plaintiff Pulido on occasion for that task. Plaintiffs do not dispute that they used

   their commercial driving licenses to drive Defendant Vertical Reality’s flatbed truck around the

   country, sometimes getting pulled over by the D.O.T. along the way, and always going to D.O.T.

   weigh stations and being subjected to drug tests and other requirements. There is no genuine issue

   of material fact that Plaintiffs come within the motor carrier exemption. Each claim of Plaintiffs’

   Amended Complaint relies on the applicability of the FLSA and whether Plaintiffs were

   independent contractors. Counts V and VI are not causes of action as a matter of law.




                                                 Respectfully submitted,


                                                 /s Gary A. Costales
                                                 Gary A. Costales
                                                 Florida Bar No. 0948829
                                                 Law Offices of Gary A. Costales, P.A.
                                                 1200 Brickell Avenue, Suite 1440
                                                 Miami, Florida 33131
                                                  (305) 375-9510
                                                  (305) 375-9511(facsimile)
                                                 costalesgary@hotmail.com


                                    CERTIFICATE OF SERVICE

           I hereby certify that on March 31, 2020, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record or pro se parties identified on the attached Service List in the
   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or


                                                    13
Case 1:19-cv-21496-DPG Document 74 Entered on FLSD Docket 03/31/2020 Page 14 of 14




   in some other authorized manner for those counsel or parties who are not authorized to receive
   electronically Notices of Electronic Filing.



                                              /s Gary A. Costales




                                          SERVICE LIST

                          WALTER ALTARE V. VERTICAL REALITY MFG, INC ET AL
                                          CASE NO.:21496-DPG
                        United States District Court, Southern District of Florida


    Henry Hernandez, Esq.                            Gary A. Costales, Esq.
    E-mail: henry@hhlawflrida.com                    Email: costalesgary@hotmail.com
    Secondary E-mail: legal@hhlawflorida.com
                                                     Gary A. Costales, P.A.
    Monica Espino, Esq.                              1200 Brickell Ave. Suite 1440
    E-mail: me@espino-law.com                        Miami, Florida 33131
    Secondary E-mail: legal@espino-law.com           Telephone: (305) 375-9510 Ext. 314
                                                     Facsimile: (305) 375-9511
    Law Office of Henry Hernandez, P.A.              Attorney for Defendants
    2655 S. Le Jeune Road, Suite 802                 Notice of Electronic Filing
    Coral Gables, FL 33134
    Telephone: (305) 771-3374
    Facsimile: (305) 722-7378
    Attorney for Plaintiffs
    Notice of Electronic Filing




                                                14
